                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DEFENDANTS’ AMENDED
                                                                              OBJECTIONS TO THE AFFIDAVIT OF
              18                      Plaintiffs,                             DER LEE DATED JULY 7, 2021 (CM/ECF
                                                                              NO. 23)
              19           vs.
                                                                              Complaint Filed: June 4, 2021
                       County of Siskiyou; Jeremiah LaRue and                 First Amended Complaint Filed: July 15, 2021
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s
              21       Department and in their individual capacities;         Date: August 6, 2021
                       and Brandon Criss, Ed Valenzuela, Michael              Time: 10:00 AM
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,           [FEES EXEMPT PURSUANT TO
              24       in his official capacity as County Counsel for         GOVERNMENT CODE SECTION 6103]
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT                 DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF DER LEE DATED 7/7/21 (CM/ECF NO. 23)
                   1          Defendants hereby submit their objections to the affidavit filed by Der Lee in support of

                   2   Plaintiffs’ original motion for TRO and preliminary injunction and the current motion for

                   3   preliminary injunction.

                   4
                        Material Objected To:                     Grounds for Objection:             Ruling on
                   5                                                                                 Objection:
                        Affidavit of Der Lee, July 7, 2021,       Irrelevant.                        Sustained: ________
                   6    ¶3
                                                                  Prejudicial, confusing and         Overruled: ________
                   7    “I was born in Laos. My father was a      misleading (FRE 403)
                        Captain in the U.S. Secret Army. He
                   8    was killed during the war in Southeast
                        Asia. After my father died, my mother
                   9    remarried a man who was also a
                        solider in the Secret War.”
              10        ¶4                                        Irrelevant.                        Sustained: ________
              11        “From 1975 to 1983, I hid in the        Prejudicial, confusing and           Overruled: ________
                        jungles of Laos to escape the           misleading (FRE 403)
              12        persecution of the Pathet Lao. In 1983,
                        I surrendered to the Lao government.
              13        My parents and other older people
                        were taken to re-education camps after
              14        leaving the jungle; some of them did
                        not return. Myself and other children
              15        were left alone.”
                        ¶5                                      Irrelevant.                          Sustained: ________
              16
                        “I escaped to Thailand and lived in a     Prejudicial, confusing and         Overruled: ________
              17        refugee camp at Chong Chan. I was         misleading (FRE 403)
                        there for three years before coming to
              18        the United States where I settled in
                        Colorado.”
              19        ¶6                                        Lacks foundation.
                                                                                                     Sustained: ________
              20        “In 2015, I moved to Mt. Shasta Vista     Irrelevant.
                        where I bought a 2.5 acre piece of                                           Overruled: ________
              21        property. Myself and others in the        Hearsay. (FRE 801)
                        Hmong community in Mt. Shasta
              22        experienced a great deal of racial        Prejudicial, confusing and
                        prejudice at the time. Because of the     misleading (FRE 403)
              23        racial prejudice in Mt. Shasta, I moved
                        to Minnesota for one year. I returned
              24        to Mt. Shasta in 2016.”
                        ¶8                                        Irrelevant.
              25                                                                                     Sustained: ________
                        “I must depend on water trucks to         Prejudicial, confusing and
              26        bring me water. I have a large above-     misleading (FRE 403)               Overruled: ________
                        ground pool in which I store water.
              27        Right now, the amount of water left in
                        the pool does not reach my knees.”
              28
SPINELLI, DONALD                                                         2
     & NOTT                 DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF DER LEE DATED 7/7/21 (CM/ECF NO. 23)
                       ¶9                                         Irrelevant.
                   1                                                                                Sustained: ________
                       “To get drinking water, I fill three to    Prejudicial, confusing and
                   2   five 5-gallon jugs with water at the       misleading (FRE 403)              Overruled: ________
                       Walmart (when it is available) in
                   3   Yreka, which is about twenty five
                       miles from my house. Sometimes
                   4   there is no water at Walmart. I am
                       afraid of being pulled over for
                   5   transporting water from Walmart to
                       my home.”
                   6   ¶10                                        Irrelevant.
                                                                                                    Sustained: ________
                   7   “My wife, Yeng Yang, is 50 years old.      Prejudicial, confusing and
                       She and I live on our property with        misleading (FRE 403)              Overruled: ________
                   8   our animals. We have four dogs, 100
                       to 200 ducks, and 100 chickens. We         Lacks foundation.
                   9   rely on the animals for food. I worry
                       how I will get water from them when        Inadmissible opinion. (FRE 701)
              10       my pool runs dry. Two of my chickens
                       have already died due to lack of
              11       water.”
                       ¶11                                        Irrelevant.
              12                                                                                    Sustained: ________
                       “I normally allocate 100 gallons of    Prejudicial, confusing and
              13       water each day for the animals. I have misleading (FRE 403)                  Overruled: ________
                       had to reduce the amount to 45 gallons
              14       of water per day because I do not have
                       access to enough water.”
              15       ¶12                                    Irrelevant.
                                                                                                    Sustained: ________
              16       “My wife and I also farmed vegetables      Prejudicial, confusing and
                       in a garden on our property, which we      misleading (FRE 403)              Overruled: ________
              17       also relied on for food. All of the        Speculation.
                       plants have died due to lack of water.
              18       When water became scarce, I had to         Inadmissible opinion. (FRE 701)
                       choose between my plants or my
              19       animals. I chose to keep my animals
                       alive.”
              20       ¶14                                        Irrelevant.
                                                                                                    Sustained: ________
              21       “If I do not get more water, I plan to     Prejudicial, confusing and
                       move my animals to Minnesota where         misleading (FRE 403)              Overruled: ________
              22       there is enough water to keep them
                       alive. I plan to do this in the fall. In   Speculation.
              23       the summer, it is too hot to transport
                       them, especially without enough            Inadmissible opinion. (FRE 701)
              24       water, and many of them would die.”
                       ¶15                                        Irrelevant.
              25                                                                                    Sustained: ________
                       “My current living situation is much   Prejudicial, confusing and
              26       like when I lived in the jungles of    misleading (FRE 403)                  Overruled: ________
                       Laos. However, in the jungle I had
              27       plenty of water and never had to worry
                       about getting water.”
              28
SPINELLI, DONALD                                                         3
     & NOTT                 DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF DER LEE DATED 7/7/21 (CM/ECF NO. 23)
                        ¶16                                      Irrelevant.
                   1                                                                                 Sustained: ________
                        “Attached hereto as Exhibit A are true
                   2    and correct photos of my animals and                                         Overruled: ________
                        me on my property on June 24, 2021.”
                   3

                   4
                       Dated: July 29, 2021                                    SPINELLI, DONALD & NOTT
                   5

                   6
                                                                             By: /s/ J. Scott Donald
                   7
                                                                                    J. SCOTT DONALD
                   8                                                                Attorneys for Defendants

                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
SPINELLI, DONALD                                                         4
     & NOTT                   DEFENDANTS’ AMENDED OBJECTIONS TO THE AFFIDAVIT OF DER LEE DATED 7/7/21 (CM/ECF NO. 23)
